Citation Nr: 0707960	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for scanty urination, 
diagnosed as benign prostatic hypertrophy (BPH).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a residual right leg 
shrapnel wound scar.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an anxiety reaction.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for whooping cough (now 
claimed as asthma).

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bronchitis.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pneumonia.

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for malaria.

9.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an ulcer.

10.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for beriberi.

11.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for dysentery.

12.  Whether new and material evidence has been submitted to 
reopen a claim for recognition as a former prisoner of war 
(POW).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized service in the Philippine Army 
from October 15, 1941 to April 8, 1942 and from March 15, 
1945 to March 22, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The Board notes that the claim of service connection for 
scanty urination, diagnosed as BPH, was addressed on a de 
novo basis by the RO.  For reasons described in further 
detail below, the Board will instead address this issue as a 
claim to reopen a previously denied claim, as the claims file 
reflects a prior and final denial of a claim of service 
connection for BPH.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); 38 U.S.C.A. § 7105(c).


FINDINGS OF FACT

1.  There is no competent medical evidence showing claimed 
arthritis during service or for many years thereafter.

2.  The veteran's claim of service connection for BPH was 
denied in an unappealed June 1990 rating decision; evidence 
received since that decision is new but does not serve to 
establish a relationship between a diagnosed prostatic 
disorder, including scanty urination, and service and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's claims of service connection for a residual 
right leg shrapnel wound scar, an anxiety reaction, whooping 
cough, bronchitis, pneumonia, malaria, an ulcer, beriberi, 
and dysentery; and for recognition as a former POW were 
denied in a June 1990 rating decision and, following a 
perfected appeal, in a May 1993 Board decision.

4.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a relationship between a 
claimed residual right leg shrapnel wound scar and service 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for this disorder.

5.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a relationship between a 
claimed anxiety reaction and service and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

6.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a relationship between 
claimed whooping cough (now claimed as asthma) and service 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for this disorder.

7.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a relationship between 
claimed bronchitis and service and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

8.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a relationship between 
claimed pneumonia and service and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for this disorder.

9.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish current malaria or 
residuals thereof, let alone a causal relationship between 
this claimed disorder and service, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

10.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish a current ulcer or 
residuals thereof, let alone a causal relationship between 
this claimed disorder and service, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

11.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish current beriberi or 
residuals thereof, let alone a causal relationship between 
this claimed disorder and service, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

12.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish current dysentery or 
residuals thereof, let alone a causal relationship between 
this claimed disorder and service, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for this disorder.

13.  Evidence received since the May 1993 Board decision is 
new but does not serve to establish status as a former POW 
and does not raise a reasonable possibility of substantiating 
the claim for recognition as such.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  New and material evidence has not been submitted to 
reopen a claim of service connection for scanty urination, 
diagnosed as BPH.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  New and material evidence has not been submitted to 
reopen a claim of service connection for a residual right leg 
shrapnel wound scar.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

4.  New and material evidence has not been submitted to 
reopen a claim of service connection for an anxiety reaction.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

5.  New and material evidence has not been submitted to 
reopen a claim of service connection for whooping cough (now 
claimed as asthma).  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

6.  New and material evidence has not been submitted to 
reopen a claim of service connection for bronchitis.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

7.  New and material evidence has not been submitted to 
reopen a claim of service connection for pneumonia.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

8.  New and material evidence has not been submitted to 
reopen a claim of service connection for malaria.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

9.  New and material evidence has not been submitted to 
reopen a claim of service connection for an ulcer.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

10.  New and material evidence has not been submitted to 
reopen a claim of service connection for beriberi.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

11.  New and material evidence has not been submitted to 
reopen a claim of service connection for dysentery.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

12.  New and material evidence has not been submitted to 
reopen a claim for recognition as a former POW.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VA has a duty to assist the veteran with the development of 
facts pertinent to de novo and reopened claims.  In this 
case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim of 
service connection for arthritis, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to this 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the Board is unaware of any relevant records of 
treatment for arthritis for which the RO has not, to date, 
made sufficient efforts to obtain.  For reasons described in 
further detail below, a VA examination addressing this 
disability is not "necessary" under 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims, including the claims to reopen, in letters issued 
in January and November of 2003.  By these letters, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the November 2003 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See generally Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Here, the Board notes that the veteran's 
claims were fully addressed in the context of the present 
version of 38 C.F.R. § 3.156(a) in the November 2003 letter.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted letters were issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, VA's practices in assigning disability ratings 
and effective dates were addressed in a July 2006 letter.  
That notwithstanding, any deficiencies of such notification 
would not be prejudicial in this case, involving only service 
connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service connection for arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, arthritis of any joints.

Subsequent to service, the veteran's claimed arthritis was 
addressed in the report of a November 1989 VA examination.  
This examination encompassed x-rays, which revealed 
hypertrophic degenerative disease of the lumbar spine, 
bilateral sacroiliac arthritis, and minimal hypertrophic 
degenerative disease of both knees.  No commentary as to 
etiology was provided in the examination report, however.

A March 1991 private medical record reflects that the veteran 
was treated for complaints of the lower extremities at that 
time, and a diagnosis of traumatic arthritis and neuralgia 
was rendered.  The examiner, however, provided no opinion 
suggesting that this diagnosis was causally related to 
service.  While the examiner did concurrently note the 
veteran's right leg shrapnel wound, this disorder, as 
indicated below, has not been found to be service connected.

To date, the RO has not afforded the veteran a fully 
comprehensive and concurrent VA examination, with a report 
containing an opinion as to the etiology of his claimed 
arthritis.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed arthritis to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2006 Travel Board hearing testimony.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Claims to reopen on the basis of new and material 
evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

B.  Procedural background

In this case, the veteran's initial claims of service 
connection for residuals of a right leg shrapnel wound, an 
anxiety reaction, whooping cough, bronchitis, malaria, 
beriberi, dysentery, and BPH were denied in a June 2000  
rating decision.  In this decision, the RO also indicated 
that the veteran's service records did not show POW status.  
The veteran was notified of this decision in the same month.

The veteran followed up this decision with a Notice of 
Disagreement in August 1990, in which he specifically cited 
disagreement with "POW-Service connection."  Following a 
request for clarification from the RO, the veteran indicated 
disagreement with the denials on all of the cited claims, 
except that concerning BPH, in August 1990.  

The claims of service connection for an ulcer and pneumonia 
were addressed in a January 1991 rating decision.  In the 
same month, the veteran was issued a Statement of the Case 
addressing, among other issues, the claims of entitlement to 
service connection for a residual right leg shrapnel wound 
scar, an anxiety reaction, whooping cough, bronchitis, 
pneumonia, malaria, an ulcer, beriberi, and dysentery.  This 
issuance also cited the veteran's non-recognition as a former 
POW.

Subsequently, in March 1991, the RO received the veteran's 
timely Substantive Appeal as to the issues addressed in the 
Statement of the Case.

In April 1992, the Board remanded this case back to the RO 
for additional development, including further action on the 
question of recognition as a former POW.  This matter was 
subsequently addressed in a June 1992 memorandum, in which it 
was determined that the veteran's only creditable service was 
from October 15, 1941 to April 8, 1942 and from March 15, 
1945 to March 22, 1946, and that his claimed period of 
incarceration from April 9 to April 22 in 1942 did not 
qualify him as a former POW.  This was based on a March 1989 
certification by the U. S. Department of the Army which 
certified that the claimed period was "alleged POW status, 
not supported."  See 38 U.S.C.A. § 101(21)(24)(32); 
38 C.F.R. § 3.1(y).  

In a May 1993 decision, the Board denied the veteran's claims 
of service connection for a residual right leg shrapnel wound 
scar, an anxiety reaction, whooping cough, bronchitis, 
pneumonia, malaria, an ulcer, beriberi, and dysentery.  The 
Board also denied the veteran's claim for recognition as a 
former POW.  

C.  BPH

As noted above, the RO has addressed the claim for scanty 
urination, diagnosed as BPH, on a de novo basis despite the 
existence of a prior and final rating decision as to the 
claim of service connection for BPH.  The Board has a legal 
duty to address the "new and material evidence" requirement 
of 38 C.F.R. § 3.156(a) regardless of the actions of the RO.  
The Board has thus characterized this issue accordingly.  
Barnett v. Brown, 8 Vet. App. at 4; see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

In this case, the veteran's claim of service connection for 
BPH was denied in a June 1990 rating decision.  While the 
veteran was notified of this decision in the same month, he 
did not express disagreement with this particular denial 
within the following year; while he submitted several Notices 
of Disagreement with elements of the decision, the claim of 
service connection for BPH was never raised in those 
submissions.  For this reason, the June 1990 rating decision 
is "final" as defined in 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In this regard, the Board notes that a diagnosis of BPH was 
established at the time of the June 1990 rating decision.  
This diagnosis is indicated in a November 1989 VA examination 
report, and the examination had revealed the prostate gland 
to be slightly enlarged.  Given this prior diagnosis, a 
reopening would be warranted only on the basis of new 
evidence suggesting an etiological relationship between the 
diagnosis and service.  

The medical evidence added to the claims file since the June 
1990 rating decision is "new" in the sense of not being 
previously associated with the claims file.  This new 
evidence does reflect continued treatment for BPH, as noted 
in private medical certificates from September 2002 and 
September 2003 indicating scanty urination.  The veteran's 
recent treatment providers, however, have not suggested that 
this current disorder is in any way etiologically related to 
service.  As this evidence does not serve to establish such a 
causal relationship, it does not raise a reasonable 
possibility of substantiating the claim.

Again, the only other evidence supporting the veteran's claim 
is lay evidence, as suggested in his July 2006 hearing 
testimony.  The Board also took testimony from the veteran's 
son-in-law.  As these individuals have not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, however, this lay evidence does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  As this evidence is devoid 
of probative value, it cannot be considered "material."

Overall, the veteran has submitted no new and material 
evidence to reopen his previously denied claim of service 
connection for scanty urination, diagnosed as BPH.  
Accordingly, the appeal is denied as to this issue.

D.  A residual right leg shrapnel wound scar, an anxiety 
reaction, 
whooping cough, bronchitis, and pneumonia

As indicated above, the claims of service connection for a 
residual right leg shrapnel wound scar, an anxiety reaction, 
whooping cough, bronchitis, and pneumonia were all most 
recently denied in a May 1993 Board decision, which, by 
definition, is "final" under 38 U.S.C.A. § 7104(a).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claims since the issuance of that decision.

With regard to each of these claims, the Board found evidence 
of a current diagnosis at the time of the May 1993 decision.

As to the residual right leg shrapnel wound scar, the Board 
indicated that this injury had been shown to have been 
incurred in or about April 1944, not during either of the 
veteran's confirmed periods of service.  The Board also noted 
in its decision that this disorder had not been shown to have 
increased in severity during the veteran's second period of 
service.  In regard to the date of injury, the Board 
presently observes that a July 1952 enlistment record 
indicates a date of onset of February 1942, although it is 
not clear whether this date was merely reported by the 
veteran at the time that the enlistment record was prepared.  

The Board also noted in its May 1993 decision that the 
veteran's anxiety reaction had been first reported in June 
1989 but was unrelated to service.

Similarly, whooping cough was described by the Board as first 
shown in February 1988 but was found to be unrelated to 
service.

Finally, evidence of post-service lung pathology was 
confirmed in a November 1989 VA examination report, but this 
was noted by the Board to be unrelated to any incidents of 
service, including claimed bronchitis or pneumonia.  Also, a 
March 1945 medical certificate contained in the claims file 
at that time included a notation of treatment for bronchitis 
and pneumonia, while an August 1947 medical certificate 
indicated bronchitis.

As there was post-service evidence concerning all of these 
disorders at the time of the May 1993 Board decision, the 
"unestablished fact" for each claim that would need to be 
shown for a reopening would be evidence of a causal 
relationship between a current disorder and service.

With regard to each claim, however, there is no post-May 1993 
medical evidence suggesting such a causal relationship.  
There is "new" medical evidence pertaining to certain 
disorders; an August 2003 record contains an impression of 
"consider bibasal inflammatory process as in pneumonia," 
whereas a September 2003 record includes a diagnosis of 
community-acquired pneumonia, chronic asthma, and a hard 
cough.  Neither record, however, contains any type of 
etiology opinion with regard to the cited disorders.

The claims file also includes duplicative copies of a June 
1989 medical certificate, concerning an anxiety reaction; and 
a March 1991 medical certificate, addressing the veteran's 
right leg shrapnel wound.  These, however, are merely 
photocopies of reports associated with the claims file as of 
the May 1993 Board decision.  As such, the reports are not 
"new."

The 2003 reports are "new" in the sense of not being 
previously associated with the claims file.  As this evidence 
does not serve to establish a causal relationship between the 
claimed disorders and service, however, it does not raise a 
reasonable possibility of substantiating the claims.

Again, the only other evidence supporting the veteran's 
claims is lay evidence, as suggested in the July 2006 hearing 
testimony from him and his son-in-law.  Given their lack of 
medical training or credentials, however, their lay opinions 
do not constitute medical evidence and lack probative value.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-95.  As this 
lay evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted no new and material 
evidence to reopen his previously denied claims of service 
connection for a residual right leg shrapnel wound scar, an 
anxiety reaction, whooping cough, bronchitis, and pneumonia.  
Accordingly, the appeal is denied as to these issues.

E.  Malaria, an ulcer, beriberi, and dysentery

As indicated above, the claims of service connection for 
malaria, an ulcer, beriberi, and dysentery were all most 
recently denied in a May 1993 Board decision, which, by 
definition, is "final" under 38 U.S.C.A. § 7104(a).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claims since the issuance of that decision.

With regard to each of these claims, the Board, in the May 
1993 decision, found that the evidence did not support the 
finding of a current diagnosis at the time of the May 1993 
decision, although the Board does presently note that records 
from March 1945 and August  1947 indicate prior treatment 
corresponding to these four disorders.
 
Subsequently received medical evidence, including the records 
cited above, is "new" in the sense of not being previously 
associated with the claims file but does not shown any 
current malaria, ulcers, beriberi, or dysentery, or residuals 
thereof.
As this evidence does not serve to establish current 
diagnoses, let alone an etiological relationship between such 
disorders and service, it does not raise a reasonable 
possibility of substantiating the claims.

Again, the only other evidence supporting the veteran's 
claims is lay evidence, as suggested in the July 2006 hearing 
testimony from him and his son-in-law.  The veteran 
reasserted that his claims for malaria, ulcers, beriberi, and 
dysentery remained on appeal, even though he denied current 
residuals of such diseases.  In any event, given their lack 
of medical training or credentials, the lay opinions of the 
veteran and his son-in-law do not constitute medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  As this lay evidence is devoid of probative 
value, it cannot be considered "material."

Overall, the veteran has submitted no new and material 
evidence to reopen his previously denied claims of service 
connection for malaria, an ulcer, beriberi, and dysentery.  
Accordingly, the appeal is denied as to these issues.

F.  Recognition as a former POW

As indicated above, the claim for recognition as a former POW 
was most recently denied in a May 1993 Board decision, which, 
by definition, is "final" under 38 U.S.C.A. § 7104(a).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claims since the issuance of that decision.

In the May 1993 decision, the Board noted the veteran's 
assertion of being interned by Japanese forces in the 
Philippines in April 1942 but noted that this time frame, 
regardless of the truth of his assertions, did not fall 
within his periods of corroborated service for VA benefits 
purposes.  See 38 U.S.C.A. § 101(21)(24)(32); 38 C.F.R. 
§ 3.1(y).  The Board noted that the veteran's disagreement 
would probably be more appropriately pursued through military 
channels, normally by filing an application for correction of 
military records.

Relevant evidence received since the May 1993 Board decision, 
primarily consisting of lay submissions and the veteran's 
hearing testimony, is "new" in the sense of not being 
previously associated with the claims file.  Such evidence, 
however, does not serve to corroborate the veteran's status 
as a POW during his confirmed service periods, and there is 
also no indication that his military records have been 
"corrected" to reflect expanded periods of service.  The 
Board also notes that the military records submitted by the 
veteran since May 1993 are largely duplicative and do not 
provide further insight as to his service and/or imprisonment 
dates.

In short, the "new" evidence does not serve to establish 
status as a former POW and does not raise a reasonable 
possibility of substantiating the claim for such recognition.  
Such evidence is therefore not "material," as defined under 
38 C.F.R. § 3.156(a).  In the absence of new and material 
evidence to reopen the veteran's claim, this appeal must be 
denied as to that claim.


ORDER

Entitlement to service connection for arthritis is denied

New and material evidence has not been submitted to reopen a 
claim of service connection for scanty urination, diagnosed 
as BPH; accordingly, the appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for a residual right leg shrapnel 
wound scar; accordingly, the appeal is denied as to this 
issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for an anxiety reaction; 
accordingly, the appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for whooping cough (now claimed 
as asthma); accordingly, the appeal is denied as to this 
issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for bronchitis; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for pneumonia; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for malaria; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for an ulcer; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for beriberi; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim of service connection for dysentery; accordingly, the 
appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for recognition as a former POW; accordingly, the 
appeal is denied as to this issue.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


